Citation Nr: 1638974	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from July 17, 2006, in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012, for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty service from August 1952 August 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2010, the Veteran and his spouse testified at a hearing before an Acting Veterans Law Judge at the RO. 

In October 2010, the Board remanded the appeal for further development.  In a September 2011 rating decision, the RO granted the Veteran's service connected prostate cancer a 20 percent rating from July 17, 2006 (the date of his claim for service connection) and a 40 percent rating from August 19, 2010.  In February 2012, the Board issued a decision that in part denied the appealed claims indicated above. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran/Appellant requested only to have the prior decision vacated and a new one issued in its place. 

Subsequently, a May 2013 rating decision granted an increased rating of 60 percent for the service-connected residuals of the Veteran's prostate cancer effective August 23, 2012.

An August 2015 Board decision denied the increased rating claims on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2016, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the August 2015 Board decision.


FINDINGS OF FACT

1.  Prior to February 21, 2007, the Veteran's prostate cancer was not manifested by wearing absorbent materials which must be changed at least two times per day, daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring catheterization.  

2.  From February 21, 2007, the Veteran's prostate cancer has been manifested by wearing absorbent materials which must be changed more than four times per day, and no renal dysfunction.


CONCLUSION OF LAW

From February 21, 2007, the criteria for a rating of 60 percent for the Veteran's prostate cancer have been met; prior to February 21, 2007, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished.  VA has secured all available and identified pertinent in-service and post service evidence including the Veteran's service medical records, VA treatment records, and non-VA medical records.  The Veteran was provided VA examinations throughout the period of the claim, most recently in 2015.  The examinations are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The February 2007 rating decision granted the Veteran service connection for prostate cancer effective July 17, 2006, and granted a non-compensable (0 percent) rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The subsequent September 2011 rating decision granted the Veteran's prostate cancer a 20 percent rating effective from July 17, 2006, the date of service connection, and assigned a 40 percent rating effective from August 19, 2010.  Finally, a May 2013 rating decision granted an increased rating of 60 percent for prostate cancer effective August 23, 2012. 

Accordingly, the Board must address the Veteran's claim as being entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012 for prostate cancer.

The service-connected prostate cancer is rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is assigned during active cancer process then following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. §4.115a. 

Renal Dysfunction has ratings ranging from non-compensable to 100 percent.  A 100 percent rating contemplates a renal dysfunction which requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating contemplates persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating contemplates constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  A 30 percent rating contemplates albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A non-compensable (0%) rating contemplates albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  38 C.F.R. § 4.115a Ratings of the Genitourinary System - Dysfunctions (2014). 

Voiding Dysfunction is rated under three sub categories: Urinary Leakage, Urinary Frequency, and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id. 

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

Obstructed Voiding has ratings ranging from non-compensable (0%) to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A non-compensable (0%) rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id. 

The Board will first consider the applicability of the first part of Diagnostic Code 7528 to his initial entitlement to a 100 percent scheduler rating following a diagnosis of carcinoma of the prostate.  See 38 C.F.R. § 4.115b. 

The Veteran was first diagnosed with prostate cancer in May 2005 and he finished his treatment by August 2005.  The record does not show that his cancer has reoccurred, metastasized, or required additional treatment.  In fact, the January 2007 VA examiner after a review of the record on appeal specifically opined that the Veteran has no known recurrence or metastatic disease.  Subsequent examinations in March and August 2015 support this finding. 

Therefore, while Diagnostic Code 7528 provides a 100 percent rating for the prostate cancer, because entitlement to service connection was not granted until July 2006, over a year after the diagnosis of prostate cancer and almost a year after the cessation of therapy, and because there has not been a recurrence of the prostate cancer, metastasizes, or a need for further treatment the Board finds that a 100 percent rating is not warranted at any time from July 17, 2006. 

The Board will next consider the applicability of the last part of Diagnostic Code 7528 which instructs that if there has been no local reoccurrence or metastasis, to rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115a Ratings of the Genitourinary System - Dysfunctions (2015).

A review of the record on appeal reveals no complaints, diagnoses, or treatment for renal dysfunction.  Therefore, the Board will not rate his service connected prostate cancer as renal dysfunction under 38 C.F.R. § 4.115a.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true at all times from July 17, 2006, and therefore consideration of staged ratings with consideration of renal dysfunction are not for application.  Fenderson, supra. 

Accordingly, the Board will next see if the Veteran's prostate cancer is entitled to a higher evaluation at any time during the pendency of the appeal when rated as a voiding dysfunction.

A January 2007 VA examiner reported that, although the Veteran complained of stress urinary incontinence, the Veteran reported that he did not use any diapers or pads, and none were noted on examination.  A February 2007 notice of disagreement from the Veteran indicates that he had begun wearing absorbent material at night.  He reported changing the diapers three to four times per night.  VA treatment records dated in June document the Veteran's complaints and treatment for urgency and frequency. 

August 2010 private medical statements reveal the Veteran's histories of changing absorbent materials a minimum of four times per day and voiding every hour during the day.  

At the August 2010 Board hearing, the Veteran's spouse testified that the Veteran was required to change his pads more than four times per day for the last 2.5 to three years.  She stated that, "[d]uring the day, I know he changes 5 or 6 times" and that this has been going on for "2 and a half, maybe 3 years."  

The December 2010 VA examiner reported that the Veteran wore absorbent materials which must be changed three times per day.  

A letter from the Veteran's private physician dated August 23, 2012, stated that the Veteran had "significant urgency and has spontaneous incontinence requiring more than eight pads per day."  

The Veteran was provided a March 2015 VA examination.  The examiner noted that the Veteran underwent brachytherapy in 2005, and has had urinary incontinence since that treatment.  The Veteran reported using 12 diapers in a 24-hour period, and the examiner acknowledged that the voiding dysfunction causes urine leakage which requires absorbent material which must be changed more than four times per day.   

At an August 2015 VA examination, the Veteran stated, "I have no bladder control."  He reported that his bladder symptoms started about 1-2 months after the brachytherapy for his prostate cancer and steadily worsened over the years.  He stated that he started buying pads about 2 months after the brachytherapy for his prostate surgery and that he has been using 12 Depends in a 24-hour period since 2010.

After review of the evidence, the Board finds a 60 percent rating is warranted effective February 21, 2007, the date of the February 2007 notice of disagreement.  The evidence indicates that the Veteran began wearing absorbent materials at night sometime between the January 2007 examination and the February 2007 notice of disagreement and that he began wearing absorbent materials day and night and having to change absorbent materials at least four times at some time between the February 2007 notice of disagreement and August 2010.  Resolving all doubt in favor of the Veteran, the Board finds the higher rating is warranted effective February 21, 2007, the date on which need for multiple changes of absorbent materials is first shown.  

A higher rating is not warranted at any time from February 21, 2007, based on voiding dysfunction.  As of this date, the Veteran is receiving the maximum rating possible under the criteria for rating based on voiding intervals, obstructive voiding, or urinary infections and a higher evaluation is not warranted as a matter of law.  38 C.F.R. § 4.115a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A rating in excess of 20 percent is not warranted prior to February 21, 2007, based on voiding dysfunction.  There is no evidence, to include history, of catheterization, daytime voiding of less than one hour, or awakening to void five or more times per night during this period.  In this regard, the Board notes that the record includes a February 21, 2007, history that the Veteran awakened three to four times a night, and August 2010 history of hourly voiding.  The Veteran has not reported increased urinary frequency during this period, and in light of the Veteran's consistent histories of progressive worsening of the condition, rather than periods of flares and remission, the Board finds the evidence does not suggest voiding more frequently than one hour or nighttime awakening more often than four times prior to February 21, 2007.  The Board further finds that the Veteran did not have urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day prior to February 21, 2007.  A January 2007 VA examination record reveals the Veteran's negative history as to use of a pad, and the evidence dated prior to February 21, 2007, does not suggest use of absorbent materials.  The Board acknowledges that the 2015 VA examination records reveal the Veteran's histories of wearing absorbent materials since the prostate surgery.  Although the Veteran is competent to report this history, the Board finds it is less probative than the history provided in 2007 because the 2007 history is contemporaneous with the period in question.  

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him unemployable.  The most recent VA examination from August 2015 states that the condition would interfere with employment only to the extent that he needs to be close to a bathroom.  Accordingly, a claim for TDIU has not been raised.




ORDER

A 60 percent rating for residuals of prostate cancer is granted effective February 21, 2007; a rating in excess of 20 percent prior to that date is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


